Citation Nr: 0605239	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  02-20 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for status post 
fracture of the left tibia and fibula, with retained fixation 
plate on the left tibia, one-inch osteotomy mid-portion left 
tibia, and patellofermoral syndrome of the left knee, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted an increased evaluation for the 
residuals of the veteran's service-connected left tibia and 
fibula fractures (to include limitation of motion in the left 
ankle) to 20 percent disabling.  She appealed this decision 
and contended that she had a left knee disability that was 
etiologically linked to her left leg fractures.

A VA Decision Review Officer's (DRO) decided in May 2002 to 
grant an increased evaluation for the residuals of the left 
leg fractures, to include a left ankle disability, to 40 
percent disabling.  In an August 2002 rating decision, the RO 
apparently granted secondary service connection for the 
veteran's left knee patellofemoral syndrome as related to the 
left leg fractures.  However, this disability was combined 
with the other fracture disabilities, to include the left 
ankle disability, and a 40 percent evaluation was confirmed 
and continued under the rating criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (Nonunion of tibia and fibula).  The 
veteran continued her appeal.

In May 2004, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.

The veteran filed a claim in October 2002 for entitlement to 
service connection for scars on the left lower leg, left 
knee, and left hip.  There is no evidence of record that the 
RO has adjudicated this claim.  Therefore, this matter is 
referred to the RO for appropriate action.





FINDING OF FACT

The veteran's status post fracture of the left tibia and 
fibula is manifested by X-ray evidence of arthritis, as well 
as pain, swelling, and limited motion of the left ankle.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for status 
post fracture of the left tibia and fibula, with retained 
fixation plate on the left tibia, one-inch osteotomy mid-
portion left tibia, and patellofermoral syndrome of the left 
knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5257, 5260, 5261, 5262, 5270, 5271 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in May 2004.  The veteran was told of 
the requirements to successfully establish an increased 
rating, advised of her and VA's respective duties, and asked 
to submit information and/or evidence pertaining to the claim 
to the RO.  The content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the May 2004 
notice letter was subsequently considered by the RO in the 
October 2005 supplemental statement of the case.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the veteran received pre-
adjudicatory notice.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of her claim.  See Mayfield v. Nicholson, 19 Vet. 
App. 220 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records, post-service VA treatment 
records, and private medical records, has been obtained and 
associated with the claims file.  There is no indication of 
any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent VA 
examinations in November 2001, June 2002, and July 2005.  The 
duty to notify and assist having been met by the RO to the 
extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.


II.  Factual background

In March 1980, the veteran was granted service connection for 
residuals of fracture left tibia and fibula, for which a 10 
percent rating was assigned, effective December 1979.  In 
April 2001, the veteran submitted a claim for an increased 
rating.  In February 2002, the RO granted an increased rating 
of 20 percent for status post fracture left tibia and left 
fibula with retained fixation plate left tibia and one inch 
osteotomy midportion left tibia with mild limitation of 
motion of left ankle, effective from April 2001.  In a May 
2002 rating decision, the RO granted an increased rating of 
40 percent, effective from April 2001.  In August 2002, the 
RO recharacterized the veteran's disability as status post 
fracture left tibia and left fibula with retained fixation 
plate left tibia and one inch osteotomy midportion left tibia 
and patellofemoral syndrome of the left knee.  The veteran 
has stated that she agrees with the 40 percent rating 
assigned for her lower leg and ankle, but wants a separate 
rating for her left knee.  She states that she has pain of 
the left knee, sometimes swelling, and a knot that never goes 
away.

In November 2001, the veteran was afforded a VA examination.  
At that time, she complained of limited range of motion in 
her ankle with significant pain at that ankle joint.  She had 
occasional pain at the fracture site.  She was limited in her 
ability to stand, walk, or climb and she had difficulty 
bending or squatting.  Physical examination revealed that the 
veteran walked with an antalgic gait on the left.  She lacked 
dorsiflexion beyond neutral and had plantar flexion to 30 
degrees.  She had crepitation and pain in the ankle joint 
with mild swelling.  She was diagnosed as having a left 
tibial shaft fracture, status post nonunion; left tibia shaft 
bone grafting and open reduction and internal fixation; 
fibular osteotomy, left; and degenerative joint disease, left 
ankle, severe, with limited range of motion secondary to 
sequelae of tibia fracture.  

The veteran received private medical treatment from Dr. 
Thomas O. Clanton.  In April 2002, she was evaluated for her 
post-traumatic arthritis of the left ankle.  She complained 
of significantly increased problems over the past year and 
noted that her ankle started to lock.  Physical examination 
revealed a left ankle with marked limitation in motion.  
Dorsiflexion was 5-10 degrees and plantar flexion was 30 
degrees, for a total range of motion of 20-25 degrees with 
knee in extension.  In flexion, the ankle went from 5 degrees 
of plantar flexion to 30 degrees of plantar flexion.  There 
was essentially no motion in the subtalar joint or transverse 
tarsal joint.  There was minimal degree of pain during the 
range of motion activity.  X-rays showed bone-on-bone 
arthritis in the left ankle joint.  Dr. Clanton concluded 
that the veteran was significantly disabled due to post-
traumatic arthritis involving the left ankle.  

In June 2002, the veteran was afforded a VA examination.  The 
examiner noted that she was taking ibuprofen and was using a 
cane.  She was a homemaker.  The veteran complained that she 
had persistent pain over the anterior lateral aspect of the 
knee, but denied locking, catching, giving way, or swelling.  
Physical examination of the left knee revealed tenderness to 
palpation along the patellofemoral articulation, mostly over 
the lateral aspect.  There was no evidence of instability.  
X-rays showed no significant degenerative abnormalities and 
she had a small spur on the superior aspect of the patella.  
During the examination, the veteran also underwent left ankle 
x-rays, which revealed deformity of the distal tibia, 
probable old healed fracture; irregular medial malleolus, 
probably related to old trauma; no soft tissue swelling; and 
sclerosis superior talus, probably degenerative changes.  The 
veteran was diagnosed as having moderate patellofemoral 
syndrome of the left knee.  

In June 2002, the veteran was treated by Dr. Keith S. 
Schauder for left knee pain, grinding and occasional 
swelling.  The pain was mainly in the lateral aspect of the 
patella.  The veteran reported taking 6 to 8 ibuprofen 
tablets a day for the pain.  X-rays were negative for 
fracture and there was good patellofemoral space without 
spurring.  There was tenderness over the lateral retinaculum 
with quadriceps tendon.  The veteran was diagnosed as having 
quadriceps tendonitis.  Dr. Schauder stated that the veteran 
was caring for her children at home, but that her symptoms 
would probably preclude her from full duty work.

In April 2003, the veteran again received treatment from Dr. 
Clanton for continuing pain in her left ankle exacerbated by 
exercise.  She reported that her ankle swelled with activity 
or being up for long periods of time.  Physical examination 
showed pain with dorsiflexion.  The ankle was able to go 
neutral and had minimal swelling and no warmth or redness.  
There was a patch of numbness medial to her scar and 
distribution of the proximal aspect of the superficial 
peroneal nerve.  Review of x-rays showed bone on bone 
arthritis in the tibiotalar joint.  The veteran was diagnosed 
as having osteoarthritis of the left ankle.  

In July 2005, the veteran was afforded another VA 
examination.  The claims file was reviewed.  At that time, 
the veteran complained of ankle locking, giving way, and 
stiffness, as well as knee pain.  She had taken Motrin and 
Celebrex in the past, but they caused her stomach upset and 
was not taking medication at the time of the examination.  
The veteran stated that she has flare-ups about once every 
two weeks that were brought on by excessive standing and 
walking, which lasted about 15 minutes or more.  These 
episodes would last for a couple days before improving.  She 
used a cane for ambulation and an air cast type splint on 
occasion.  

Physical examination revealed that the veteran walked without 
an antalgic gait.  Passive and active range of motion of her 
left knee was 135 degrees of flexion and 3 degrees of 
extension.  She was tender over the superior lateral patella 
and had a negative patella grind.  There was no obvious 
maltracking of the patella, no meniscal signs and ligaments 
were stable.  There was no edema, weakness, redness, heat, 
abnormal movement, or guarding of movement.  There was also 
no pain, fatigue, weakness, lack of endurance, or 
incoordination on repetitive use.  Concerning the left ankle, 
active and passive range of motion was the same as well as 
motion with gravity and with resistance.  Dorsiflexion was 5 
degrees and plantar flexion was 35 degrees.  There was 
neutral angulation of the os callus in relationship to the 
long axis of the tibia.  She was tender over the medial and 
lateral malleolus.  There was soft tissue swelling medially 
and laterally.  There was no observable fatigue, weakness, 
lack of endurance, or incoordination on repetitive use.  
There was weakness in all four planes and pain on any motion 
and likewise repetitive motion of the ankle.  There was no 
instability, redness or heat, or guarding of movement.  There 
was no sign of deformity, angulation, false motion, or 
shortening and there were no constitutional signs of bone 
disease, fever, or weight loss attributed to her leg problem.  

X-rays of the knee showed a small quantity of fluid in the 
joint and no evidence of acute fracture.  Enthesophyte at the 
insertion of the quadriceps tendon and mild medial joint 
space narrowing with eburnation was observed.  X-ray of the 
ankle showed post-traumatic degenerative changes of the 
mortise with intra-articular loose bodies, sclerosis, and 
subchondral cystic changes with joint space narrowing.  X-ray 
of the tibia fibula showed an old fracture of the distal 
tibial shaft with surrounding callus formation and loss of 
mid-shaft of the fibula.  

The veteran was diagnosed as having status-post left tibia-
fibula fracture, healed, with no retained hardware and 
fibular osteotomy present; post-traumatic degenerative joint 
disease, left ankle of a moderate to severe degree; and 
traction spur superior patella.  The examiner stated that 
there was no pain, weakness, fatigue, or lack of endurance 
following repetitive use of the knee.


III.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 , and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  




In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected disability is rated under 
Diagnostic Code 5262.  Under Diagnostic Code 5262, when 
impairment of the tibia and fibula results in nonunion with 
loose motion and necessitating a brace, a 40 percent rating 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  This 
is the highest rating available under this diagnostic code, 
and the veteran has stated that she agrees with this rating.

The Board has examined all other diagnostic codes pertinent 
to the knee and ankle as the veteran is entitled to be rated 
under the code(s) which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
After reviewing these alternative provisions, however, the 
Board can find no basis on which to assign a rating in excess 
of 40 percent.  The Board has considered whether rating the 
veteran's knee and ankle disabilities separately would result 
in a higher rating.  

If a veteran has separate and distinct manifestations 
relating to the same injury, she should be compensated under 
different diagnostic codes.  Fanning v. Brown, 4 Vet. App. 
225 (1993).  However, the evaluation of the same 
manifestation under different diagnostic codes is to be 
avoided.  38 C.F.R. § 4.14.  The rating schedule may not be 
employed as a vehicle for compensating a claimant twice or 
more for the same symptomatology, since such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding.  Esteban v. 
Brown, 6 Vet. App. 259 (1994), citing Brady, 4 Vet. App. 203.

Normal dorsiflexion of the ankle is from 0 degrees to 20 
degrees.  Normal plantar flexion is from 0 degrees to 45 
degrees.  The normal range of motion for the knee is from 0 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5271, pertaining to limitation of motion of 
the ankle, provides a 10 percent evaluation for moderate 
limitation of motion and a maximum 20 percent rating for 
marked range of motion impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  A 10 percent evaluation may be 
assigned for malunion of os calcis or astragalus with 
moderate deformity, and 20 percent with marked deformity.  
38 C.F.R. § 4.71a; Diagnostic Code 5273.  Under Diagnostic 
Code 5272, a 10 percent rating is warranted for ankylosis of 
the subtragalar or tarsal joint in good weight bearing 
position and a 20 percent rating is warranted for poor weight 
bearing position.

Higher ratings are available under Diagnostic Code 5270; 
however, this code is not applicable as there is no evidence 
of ankylosis of the veteran's ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable evaluation; flexion limited 
to 45 degrees warrants a 10 percent evaluation; flexion 
limited to 30 degrees warrants a 20 percent rating; and 
flexion limited to 15 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, knee extension limited to 5 
degrees warrants a noncompensable evaluation; extension 
limited to 10 degrees warrants a 10 percent evaluation; 
extension limited to 15 degrees warrants a 20 percent 
evaluation; extension limited to 20 degrees warrants a 30 
percent evaluation; extension limited 



to 30 degrees warrants a 40 percent evaluation; and extension 
limited to 45 degrees warrants a 50 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5257 provides for a 10 percent rating when 
there is slight recurrent subluxation or lateral instability 
of the knee, a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability, and a 30 
percent evaluation for severe knee impairment with recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Review of the evidence shows that the veteran would be 
entitled to a rating of 20 percent under Diagnostic Code 5271 
for her left ankle disability.  This is the maximum rating 
available under Diagnostic Codes 5271, 5272, 5273, and 5274.  
As noted above, in the absence of ankylosis of the ankle, 
Diagnostic Code 5270 is not applicable.  The veteran is 
already in receipt of a 40 percent rating under Diagnostic 
Code 5262 as a result of severe ankle disability requiring a 
brace for support.  See VA Rating Decision, dated May 31, 
2002.

A separate and/or higher rating is not warranted for the 
veteran's patellofemoral syndrome of the left knee under 
Diagnostic Code 5260 or 5261.  See VAOPGCPREC 9-04.  The 
limitation of motion of the left knee does not meet the 
criteria for the assignment of a noncompensable rating.  The 
veteran's passive and active range of motion during the July 
2005 examination was 135 degrees of flexion and 3 degrees of 
extension.  In order to receive a noncompensable rating under 
Diagnostic Codes 5260 or 5261, flexion must be limited to 60 
degrees or extension must be limited to 5 degrees.  There is 
no evidence of arthritis of the left knee.  See  38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Code 5003.  Recent x-rays show 
only a spur.  Nor is there evidence of removal or dislocation 
of cartilage or recurrent subluxation or lateral instability; 
therefore, Diagnostic Codes 5257, 5258 and 5259 are not 
applicable.  The knee ligaments were described as stable in 
July 2005.  In June 2002, there was no evidence of 
instability.




The Board has considered the applicability of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), including whether there is a 
basis for assigning a higher and/or separate rating due to 
additional limitation of motion resulting from pain or 
functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  As the 
veteran already receives the maximum rating under Diagnostic 
Code 5262, there is no basis for a higher rating based on 
these factors.  See Johnston v. Brown, 10 Vet. App. 80 (1997) 
(implicitly holding that once a particular joint is evaluated 
at the maximum level in terms of limitation of motion, there 
can be no additional disability due to pain).  Regarding the 
knee, the July 2005 VA examiner stated that there was no 
edema, weakness, redness, heat, abnormal movement, or 
guarding of movement nor was there pain, fatigue, weakness, 
lack of endurance, or incoordination on repetitive use.  
Therefore, a higher and/or separate rating for the knee under 
DeLuca is not warranted.  

As a result, the Board finds that the criteria set forth in 
Diagnostic Codes 5260, 5261, and 5271 do not provide a basis 
to assign a rating in excess of the currently assigned 40 
percent for the veteran's service-connected status post 
fracture of the left tibia and fibula, with retained fixation 
plate on the left tibia, one-inch osteotomy mid-portion left 
tibia, and patellofermoral syndrome of the left knee.  
Furthermore, the 40 percent rating under Diagnostic Code 5262 
may not be combined with a separate rating under Diagnostic 
Code 5271, as that would result in rating the ankle twice and 
constitute pyramiding.  Esteban, 6 Vet. App. 259.

As such, the preponderance of the evidence is against a 
rating higher than 40 percent for the veteran's status post 
fracture of the left tibia and fibula, with retained fixation 
plate on the left tibia, one-inch osteotomy mid-portion left 
tibia, and patellofermoral syndrome of the left knee.  Thus, 
the benefit-of-the doubt doctrine 



does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 40 percent for service-
connected status post fracture of the left tibia and fibula, 
with retained fixation plate on the left tibia, one-inch 
osteotomy mid-portion left tibia, and patellofermoral 
syndrome of the left knee, is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


